SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
78
KAH 09-00972
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
JOHN D. VANILLE, PETITIONER-RESPONDENT,

                     V                                            ORDER

SUPERINTENDENT, ORLEANS CORRECTIONAL FACILITY,
NEW YORK STATE DEPARTMENT OF CORRECTIONAL
SERVICES, NEW YORK STATE DIVISION OF PAROLE
AND NEW YORK STATE ATTORNEY GENERAL,
RESPONDENTS-APPELLANTS.
(APPEAL NO. 1.)


ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF COUNSEL),
FOR RESPONDENTS-APPELLANTS.

EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, BUFFALO
(VICKY L. VALVO OF COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Orleans County (Tracey
A. Bannister, J.), entered May 8, 2009 in a proceeding pursuant to
CPLR article 70. The order granted the petition for a writ of habeas
corpus and directed respondent New York State Department of
Correctional Services to release petitioner from custody.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see generally CPLR 5501 [a] [1]; Hughes v Nussbaumer,
Clarke & Velzy, 140 AD2d 988).




Entered:   March 25, 2011                        Patricia L. Morgan
                                                 Clerk of the Court